FEDERAL INSURANCE COMPANY Endorsement No: 9 Bond Number: 70428658 NAME OF ASSURED: GUINNESS ATKINSON FUNDS NAME OF ASSURED ENDORSEMENT It is agreed that the NAME OF ASSURED in the DECLARATIONS is amended to read as follows: GUINNESS ATKINSON FUNDS c/o Mutual Fund Administration Corp. 2220 E. Route 66 Suite 226 Glendora, CA 91740 This Endorsement applies to loss discovered after 12:01 a.m. on October 5, 2009. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: October 7, 2009 ICAP Bond Form 17-02-0949 (Rev. 1-97) Page 1
